Matter of McMillan v New York City Hous. Auth. (2019 NY Slip Op 00695)





Matter of McMillan v New York City Hous. Auth.


2019 NY Slip Op 00695


Decided on January 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2019

Renwick, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


8297 652002/15

[*1]In re Ardila McMillan, Petitioner-Appellant,
vNew York City Housing Authority, Respondent-Respondent.


Ardila McMillan, appellant pro se.
Kelly D. MacNeal, New York (Seth E. Kramer of counsel), for respondent.

Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered April 20, 2017, denying the petition to annul respondent's determination, dated October 22, 2015, which denied petitioner succession rights, as a remaining family member to the subject apartment, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Regardless of whether the Article 78 proceeding was brought timely, petitioner did not satisfy her burden for entitlement to succession rights (see Matter of Adler v New York City Hous. Auth., 95 AD3d 694, 695 [1st Dept 2012], lv dismissed 20 NY3d 1053 [2013]). Petitioner had not been an authorized occupant of the apartment for a one-year period preceding her brother's death (id.). While petitioner urges that personal hardship and factors such as her age, lack of housing alternatives, and the fact that she gave up her own apartment to care for her brother should be considered, such factors do not provide a basis to annul
respondent's determination (see Matter of Vereen v New York City Hous. Auth., 123 AD3d 478 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2019
DEPUTY CLERK